DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim(s) 22-25 is/are objected to because of the following informalities:  
Within claim 22, line 1: “talar” should be replaced with --tibial--.
Within claim 23, line 1: “talar” should be replaced with --tibial--.
Within claim 23, line 3: “tibial” should be replaced with --talar--.
Within claim 24, line 1: “talar” should be replaced with --tibial--.
Within claim 24, line 3: “tibial” should be replaced with --talar--.
Within claim 24, line 4: “talar” should be replaced with --tibial--.
Within claim 24, line 6: “tibial” should be replaced with --talar--.
Within claim 25, line 1: “talar” should be replaced with --tibial--.
Within claim 25, line 3: “tibial” should be replaced with --talar--.
Within claim 25, line 4: “tibial” should be replaced with --talar--.
Within claim 25, line 4: “talar” should be replaced with --tibial--.
Within claim 25, line 5: “talar” should be replaced with --tibial--.
Within claim 25, line 6 (2 different times): “tibial” should be replaced with --talar--.
Appropriate correction is required.
PLEASE NOTE: With respect to ALL the aforementioned claim objections switching tibial and talar Examiner is assuming Applicant merely a made a typo in reversing the tibial and talar components.  Applicant’s current disclosure (and the disclosure from both parent applications) is very clear that the raised surfaces/ lips are associated with the “female” components (see paragraphs [0027-0032] of Applicant’s specifications).  Claim 21 defines the “female” component as the tibial component, due to 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 28, 30-37 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4, 6 of U.S. Patent No. 10028852. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim(s) 28, 30-37 are to be found in patent claim(s) 1-4, 6 (as the application claim(s) 28, 30-37 fully encompass patent claim(s) 1-4, 6).  The difference between the application claim(s) 28, 30-37 and the patent claim(s) 1-4, 6 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim(s) 1-4, 6 of the patent is in effect a “species” of the “generic” invention of the application claim(s) 28, 30-37.  It has been held that the generic invention is “anticipated by the “species”.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 28, 30-37 is/are anticipated by claim(s) 1-4, 6 of the patent, it is not patentably distinct from claim(s) 1-4, 6 of the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-27, 31-37 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim(s) 22-27, which depend from claim 21, inherit all the problems associated with claim 21.
Within claim 21, lines 17-18: Applicant claims, “the articulation surface of the talar component is configured to complement the articulation surface of the talar component”; it is unclear, and therefore indefinite, how the articulations surface of the same component can articulate with itself.
Within claim 22, line 3: Applicant claims, “the articulation surface”, it is unclear, and therefore indefinite, which articulation surface is being referred to? The articulation surface of the tibial component OR the articulation surface of the talar component?
Within claim 29, lines 1-3: Applicant claims, “the articulation surface of the talar component comprises a first material , the 
Within claim 31, line 10: Applicant claims, “the articulation surface”, it is unclear, and therefore indefinite, which articulation surface is being referred to? The articulation surface of the tibial component OR the articulation surface of the talar component?  Claim(s) 32-36, which depend from claim 31, inherit all the problems associated with claim 31.
Within claim 32, line 3: Applicant claims, “the articulation surface”, it is unclear, and therefore indefinite, which articulation surface is being referred to? The articulation surface of the tibial component OR the articulation surface of the talar component?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-24, 26-27, 31-32, 34-37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Linares (US 2009/0248166 A1 – as cited by Applicant).
With respect to claim(s) 21:
Linares discloses an ankle prosthesis (joint assembly capable of use within an ankle) (paragraphs [0028, 0030, 0058]), as can be seen in fig. 4, comprising:
A tibial component (second implant 70) configured for/ capable of to a tibia, including (as can be seen in the modified fig. 4, attached): an attachment surface on a proximal portion, an articulation surface (most of surface pattern 74) on a distal portion, and at least one side extending between the proximal portion and the distal portion, the at least one side tapering inward toward the attachment surface, the at least one side and the attachment surface of the body being adapted to fit into a recess formed in a resected tibia, the articulation surface (most of surface pattern 74) being wider than the attachment surface (paragraph [0039]);
A talar component (first implant 68) configured for/ capable of to attachment to a talus, comprising (as can be seen in the modified fig. 4, attached): an attachment surface on a distal portion and an articulation surface (most of surface pattern 72) on a proximal portion (paragraph [0039]);

Wherein the articulation surface (most of surface pattern 74) of the tibial component (second implant 70) comprises (as can be seen in the modified fig. 4, attached): a medial portion and a lateral portion, the medial portion having a second concave contour, the lateral portion having a third concave contour wherein a third convex contour is located between the second and third concave contours, and the articulation surface (most of surface pattern 72) of the talar component (first implant 68) is configured to complement the articulation surface (most of surface pattern 74) of the tibial component (second implant 70).
With respect to claim (s) 22-24:
The tibial component (second implant 70) includes raised surface on a medial portion AND a lateral portion, the raised surface is configured to/ capable of being superior in relation to the articulation surface and to limit eversion (note: although Linares does not explicitly recite the raised surfaces limiting eversion they are shown to have the same spatial relationship (being superior to the articulation surface), and as such will function in the same manner of limiting eversion as disclosed by Applicant).
With respect to claim 26: Only one of the articulation surface (most of surface pattern 72) of the talar component (first implant 68) or the articulation surface (most of surface pattern 74) tibial component (second implant 70) maybe coated with a softened plastic (paragraph [0006], claim 4), in which case the materials for the two articulation surfaces maybe different.
With respect to claim 27: 

With respect to claim(s) 31-32, 35-37:
Linares discloses an ankle prosthesis (joint assembly capable of use within an ankle) (paragraphs [0028, 0030, 0058]), as can be seen in fig. 4, comprising: 
a tibial component (first implant 68) configured for/ capable of attachment to a tibia, comprising (as can be seen in the modified fig. 4, attached): a body having at least one side and an attachment surface on a proximal portion, the at least one side tapers inwardly toward the attachment surface, the at least one side and the attachment surface of the body being adapted to fit a recess formed in a resected tibia, the tibial component (first implant 58) having an articulation surface (most of surface pattern 72) on a distal portion that is wider than the attachment surface (paragraph [0039]); and
a talar component (second implant 70) configured for/ capable of attachment to a talus, comprising (as can be seen in the modified fig. 4, attached): an attachment surface on a distal portion, an articulation surface (most of surface pattern 74) on a proximal portion (paragraph [0039]), and a raised surface on a medial portion AND a lateral portion, wherein the raised surface is configured to/ capable of:
(i) be superior in relation to the articulation surface an 
(ii) limit eversion, wherein the articulation surface (most of surface pattern 74) of the talar component (second implant 70) complements the articulation surface (most of surface pattern 72) of the tibial component (first implant 68) (note: although Linares does not explicitly recite the raised surfaces limiting eversion they are shown to have the same spatial relationship (being superior to the articulation surface), and as such will function in the same manner of limiting eversion as disclosed by Applicant).
With respect to claim 34: 

With respect to claim 35: 
The proximal portion of the tibial component (first implant 68), as can be seen in modified fig. 4, is convex and shaped to fit in a concave opening formed in the tibia.
With respect to claim 36:
The articulation surface (most of surface pattern 72) of the tibial component (first implant 68), as can be seen in modified fig. 4, has a condylar contour.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 28-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PERSSON (WO 91/07931) in view of Groth, Jr. et al. (4069518).
With respect to claim(s) 28:
PERSSON discloses the invention substantially as claimed.  Specifically, PERSSON discloses an ankle prosthesis (ankle prosthesis), as can be seen in figs. 1-2, comprising:
A tibial component (plate 1, bridge 5, slide body 8, plate 7, ankle joint socket 10) configured for attachment to a tibia, comprising an attachment surface (top most surface on plate 1) on a proximal portion (plate 1) and an articulation surface (hemispherical surface in ankle joint socket 10) on a distal 
A talar component (second bridge 12 and hemispherical body 19) comprising a proximal portion (hemispherical body 19) and a distal portion (second bridge 12), wherein:
The proximal portion (hemispherical body 19) of the talar component (second bridge 12 and hemispherical body 19) has an articulation surface (hemispherical surface) and a trapezoid-shaped projection (slide body 18) opposite the articulation surface (hemispherical surface) (page 3, lines 10-24),
The distal portion (second bridge 12) of the talar component (second bridge 12 and hemispherical body 19) has an attachment surface (bottom most surface of second bridge 12) configured for attachment to the talus, the distal portion (second bridge 12) of the talar component (second bride 12 and hemispherical body 19) having a trapezoid-shaped groove (groove 13) opposite the attachment surface (bottom most surface of second bridge 12), the trapezoid-shaped groove (groove 13) configured to slidably receive the trapezoid-shaped projection (slide body 18) of the proximal portion (hemispherical body 19) of the talar component (second bridge 12 and hemispherical body 19) (page 3, lines 10-24),
Wherein the articulation surface (hemispherical surface) of the talar component (second bridge 12 and hemispherical body 19) is configured to complement the articulation surface (hemispherical surface in ankle joint socket 10) of the tibial component (plate 1, bridge 5, slide body 8, plate 7, ankle joint socket 10).

Groth, Jr. et al. teaches a tibial component (tibial member), as can be seen in figs. 1-8, configured for attachment to a tibia, comprising an attachment surface (top surface of trapezoidal shaped body 15), an articulation surface (bearing surfaces 21, 22, 23), and at least one side (sides with angle B, as seen in fig. 5) tapering inward toward the attachment surface (top surface of trapezoidal shaped body 15) (column 2, lines 20-40).  The inward tapering of the at least one side (sides with angle B, as seen in fig. 5) will conform to the trapezoidal shape of the distal portion of the tibia and provide a good fit within the bone (column 2, lines 20-40).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the inward tapering, as taught by Groth, Jr. et al., on the at least one side (bridge 5, slide body 8, plate 7) of the tibial component (plate 1, bridge 5, slide body 8, plate 7, ankle joint socket 10), as disclosed by PERSSON, such that the section (bridge 5, slide body 8, plate 7) the tibial component (plate 1, bridge 5, slide body 8, plate 7, ankle joint socket 10) will better conform to the trapezoidal shape of the distal portion of the tibia and provide a better fit within the bone.
With respect to claim 29:
The articulation surface (hemispherical surface) of the talar component (second bridge 12 and hemispherical body 19) comprises a first material (Titanium 6AL4Vm), and the attachment surface (bottom most surface of second bridge 12) of the talar component (second bridge 12 and hemispherical body 19) comprises a second material (titanium grade 1) (page 4, lines 31-38).
Allowable Subject Matter
Claim(s) 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim(s) 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REBECCA S PRESTON/               Examiner, Art Unit 3774